Citation Nr: 1540564	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  09-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis.
 
2.  Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to April 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision which adjudicated various increased rating claims by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. Rice

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2010.  A transcript of the hearing has been associated with the Veteran's claims file.

The case was previously before the Board in March 2011, which resulted in a remand.  In March 2014, the Board denied the claims before it.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (hereinafter "the Court").  The parties entered into a Joint Motion for Partial Remand (JMR).  In November 2014, the Court granted the Joint Motion.  


FINDINGS OF FACT

1.  Status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis has been manifested by malunion of the tibia and fibula with no more than slight ankle disability.
 
2.  Left knee arthritis has been manifested by subjective complaints of pain, swelling, and limitation of motion to no worse than 5 degrees of extension and 120 degrees of flexion, with radiological confirmation of arthritis in the joint.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262 (2014).
 
2.  The criteria for an initial disability rating in excess of 10 percent for left knee arthritis have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

 In August 2008 and October 2008, prior to the issuance of the rating decision on appeal, the Veteran was issued VCAA notice pertaining to her service connection claims, including the claims for service connection underlying her current claims for increased ratings for her left ankle and knee disorders.  Since the appellate issues of entitlement to higher initial ratings for the Veteran's left ankle and knee disorders are downstream issues from that of service connection (for which the August 2008 and October 2008 VCAA letters were duly sent), another VCAA notice was not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In any event, in August 2008 and October 2008, notice was issued to the Veteran pertaining to the types of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters notified the Veteran of what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also finds that VA has complied with all assistance provisions of VCAA. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers. 

Regarding her claims for initial ratings in excess of 10 percent for her ankle and knee disorders, the Board notes initially that the November 2008 VA examination addressed the Veteran's underlying claims for service connection for left ankle and knee disorders, including the level of severity of the disorders at that time. However, the Veteran contended during the course of the appeal that her service-connected disorders had worsened.  Thus, in its March 2011 remand, the Board instructed the AOJ to schedule the Veteran for new examination concerning her left knee and ankle disorders.  In October 2011 the Veteran was issued notice that VA had scheduled her for VA examinations later that month. The Board notes that in requesting the examination, VA requested that the current severity of her left ankle and knee disabilities be assessed and the examiner was requested to opine on whether the Veteran has a skin disorder that is related to her service.  Again, in May 2015, the Veteran was afforded an additional VA examination consistent with the November 2014 JMR.  Again, she did not appear at the scheduled VA examination.

The Veteran was notified of the examinations and failed to appear two times.  Examples of good cause for failure to appear for the examination include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a).  The Veteran's failure to attend the scheduled examinations was discussed in subsequent supplemental statements of the case.  To date, the Veteran and her representative have not offered an explanation for her failure to attend the scheduled examinations.  Rather, the Veteran stated in a November 2011 written statement to VA that she refused to attend any further scheduled VA examinations and "will do nothing more" concerning her claims.  She has stayed true to her word and has declined to appear, in order to provide additional information which may result in the increased ratings that she went to the Court to obtain.  Although VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran failed to attend the scheduled examinations, the claims for service connection for a skin disorder and for initial ratings in excess of 10 percent for her ankle and knee disorders will be considered based on the current evidence of record.  38 C.F.R. § 3.655.  Additionally, the futility of continuing to schedule examinations for a Veteran who refuses to attend is apparent and the Board will not remand for an additional examination.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


Regulations and Analysis

The Veteran contends that her status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis and left knee arthritis are more disabling than reflected by the 10 percent disability ratings initially assigned for each disorder. 

Relevant evidence of record consists of a VA examination conducted in November 2008, as well as records of the Veteran's ongoing treatment with both private and VA treatment providers.  At the November 2008 VA examination, the Veteran complained of pain in her left ankle and knee, as well as occasional ankle swelling. The examiner's review of prior radiological studies showed mild residual deformity of the left distal tibia.  Physical examination found tenderness to palpation of the ankle and knee, but no instability was found on testing.  Range of motion of the Veteran's left ankle was dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  The Veteran's range of motion of the left knee was flexion to 120 degrees and extension to 0 degrees without pain.  No additional limitations were noted on repetitive motion.  The examiner diagnosed the Veteran with status post healed spiral fracture of the proximal fibula and distal tibia in the left leg and moderate osteophytes involving the medial femoral tibial compartment. 

Records of the Veteran's ongoing treatment reflect that she has consistently sought treatment for her left ankle and knee in the years since her claims were filed. Treatment records document that the Veteran underwent X-ray study of the left knee and ankle in June 2009.  At that time, she was diagnosed with severe osteoarthritis of the left knee and mild to moderate osteoarthritis of the left ankle. At a December 2009 VA orthopedic consult, the Veteran complained of pain and "crunching" in the knee and ankle.  She denied experiencing instability in either joint. Physical examination revealed an antalgic gait, with range of motion of 5 to 130 degrees in the knee and dorsiflexion to 15 degrees in the ankle.  Tenderness to palpation of both joints was noted, although the joints were stable to testing.  The physician diagnosed the Veteran with severe arthritis in the knee and mild arthritis in the ankle.  The Veteran also sought private treatment for her left ankle and knee complaints in December 2008; at that time, she complained of intermittent ankle, leg, and knee pain, as well as occasional swelling in the ankle and knee.  Physical examination at that time revealed an antalgic gait, with a 3- to 4-degree varus alignment of the left knee and some tenderness to the left knee and ankle.  Range of motion of the ankle was dorsiflexion to 10 degrees and plantar flexion to 60 degrees.  Some swelling was noted.  The private physician noted "a slightly malunited distal third tibia fracture" on radiological examination as well as mild to moderate osteoarthritis of the ankle and advanced osteoarthritis of the knee. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson v. West, 12 Vet. App. 119 (1999).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  

Turning first to an evaluation of the Veteran's left ankle disorder, the Board notes that her status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis has been evaluated in accordance with the criteria set forth in Diagnostic Code 5262, governing tibia and fibula impairment.  Under Diagnostic Code 5262, a maximum 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring brace; malunion of the tibia and fibula, with marked knee or ankle disability warrants a 30 percent evaluation; malunion of the tibia and fibula, with moderate knee or ankle disability warrants a 20 percent evaluation; and, malunion of the tibia and fibula, with slight knee or ankle disability warrants a 10 percent evaluation.  38 C.F.R. § 4.71a , DC 5262.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6 (2014).

Here, following its review of the medical evidence of record, the Board finds that, for the entirety of the appeal period, the Veteran's service-connected status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis warrants no more than the 10 percent disability rating initially assigned.  In so finding, the Board notes that at the November 2008 VA examination, the Veteran was found to have dorsiflexion to 20 degrees and plantar flexion to 40 degrees with no pain or limitation on repetitive motion, with some tenderness in the ankle.  At the December 2009 VA orthopedic evaluation, the Veteran was found to have dorsiflexion to 10 degrees and plantar flexion to 60 degrees.  Similarly, at her December 2008 private orthopedic evaluation, the Veteran was found to have plantar flexion to 60 degrees and dorsiflexion to 10 degrees, with some tenderness and swelling. 

The Board finds that the evidence does not support a higher evaluation under the criteria set out in Diagnostic Code 5262.  In this case, the evidence shows no significant disability in the left ankle as a residual of the in-service fracture at any time.  Importantly, both the VA examiner and the private evaluator found the malunion of the Veteran's tibia and fibula to be no more than slight.  The schedular criteria for a higher rating in accordance with Diagnostic Code 5262 are thus not met.  The Board has considered rating the Veteran's status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis under other Diagnostic Codes in order to provide her with the most beneficial rating.  However, in this case, range of motion of the ankle has not been shown to be "marked" at any time during the appeal period to warrant a higher rating under Diagnostic Code 5271. Specifically, range of motion has been dorsiflexion to no worse than 10 degrees and plantar flexion to no worse than 40 degrees.  The Board does not find that this residual range of motion rises to the level of disability to be considered "marked" under Diagnostic Code 5271.  No ankylosis of the ankle joint or malunion of the os calcis or astragalus has been shown.  Further, although Diagnostic Code 5262 provides for potentially higher rating considering knee disability, the Veteran is already being separately compensated for her left knee arthritis, as discussed below. To separately compensate her for the same symptoms under any other Diagnostic Code would be pyramiding, which is prohibited by 38 C.F.R. § 4.14 (2014).

Regarding the Veteran's left knee disability, under rating criteria pertaining to limitation of motion of the knee, a 10 percent disability rating is warranted if flexion is limited to 45 degrees, a 20 percent disability rating if flexion is limited to 30 degrees, and a 30 percent disability rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5260.  Limitation of extension under Diagnostic Code 5261 is rated as 10 percent disabling if extension is limited to 10 degrees, 20 percent disabling if extension is limited to 15 degrees, 30 percent disabling if extension is limited to 20 degrees, 40 percent disabling if extension is limited to 30 degrees, and 50 percent disabling if extension is limited to 45 degrees.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

Here, the medical evidence reflects that the Veteran has complained of pain, stiffness, and swelling in the knee, which problems are exacerbated by prolonged activity.  The VA examination report reflects the examiner's consideration of the Veteran's reported history of pain, swelling, and stiffness.  The Board notes, however, that the November 2008 VA examiner noted that the Veteran's range of motion of the knee was flexion to 120 degrees without pain and extension to 0 degrees without pain; the December 2009 VA orthopedic evaluation found range of motion of flexion to 130 degrees, with extension limited to 5 degrees.  The December 2008 private examination similarly found range of motion of flexion to 130 degrees and extension to 2 degrees.  At worst, the Veteran's range of motion in the knee has been flexion to 120 degrees and extension to 5 degrees. 

There is no indication of instability or subluxation in the record and thus Diagnostic Code 5257 is not for application in this instance.

Concerning the incapacitating episodes claimed in the JMR, as indicated, the Board remanded for additional information concerning incapacitating episodes.  However, as the Veteran declines to appear at a VA examination, there is a lack of objective information concerning incapacitating episodes and/or the functional impact on the Veteran's claimed disabilities during flare-ups.

Upon consideration of the relevant medical evidence, the Board does not find that the clinical evidence supports an initial disability rating in excess of 10 percent for left knee arthritis. Specifically, the Board finds that the clinical evidence does not suggest, even when functional loss due to pain is considered, that the Veteran's left knee arthritis has been so disabling as to approximate the level of impairment required for the assignment of a rating higher than the 10 percent initially assigned. In reaching this decision, the Board observes that range-of-motion testing shows that the Veteran's flexion has been to no worse than 120 degrees, and her extension has been to no worse than 5 degrees, even when pain on motion is taken into consideration; this level of disability does not warrant a compensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261.  Thus, no separate rating for limitation of flexion or extension of either knee is warranted at any time during the appeal period.  Id.  The Board further finds that no higher rating is warranted under Diagnostic Codes 5003 and 5010, governing arthritis.  In that connection, the Board notes that the Veteran's current 10 percent rating has been assigned under Diagnostic Code 5010, which provides a 10 percent rating in the absence of limitation of motion compensable under Diagnostic Codes 5260 or 5261.  

The Board has considered the Veteran's and her representative's contentions with regard to her claims for higher ratings for service-connected left ankle and knee disabilities.  The descriptions of pain and dysfunction in the left lower extremity, with consideration of the objective findings by medical practitioners, do not warrant higher disability ratings. 

The above determination is based upon consideration of applicable rating provisions.  For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 10 percent for the Veteran's service-connected status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis must 
be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.  The Board further finds that the claim for an initial rating in excess of 10 percent for the Veteran's service-connected left knee arthritis must be denied.  38 U.S.C.A. §§ 1155 , 5107; 38 C.F.R. §§ 34.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for higher ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  knee disabilities are manifested by signs and symptoms such as pain and a slight loss of range of motion.  These signs and symptoms are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria contemplate his symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, as described above, multiple medical opinions of record indicate that the Veteran is not unemployable due to his service-connected knee disabilities and he had only one period of hospitalization for a left knee procedure.  The Board finds, therefore, that the Veteran's service-connected knee disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular rating is not warranted.

In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  The representative has argued that the case should be developed for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A review of the overall evidence does not reflect that the Veteran's left knee and ankle alone preclude employment.  The Veteran has not worked for a number of years and according to the November 2008 VA examination, she did not feel she could do any work requiring prolonged standing or walking and she had not been able to find sedentary employment.  However, in view of the mild to moderate function loss exhibited on examinations, the Board does not find that the Veteran is precluded from jobs requiring even a moderate degree of physical labor, including walking and standing.  There is no basis to award a TDIU under the circumstances.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for status post fracture of the left proximal fibula and distal tibia with left ankle osteoarthritis is denied.
 
Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


